UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6258



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS GOMEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-85-98, CA-95-213-2)


Submitted:   October 31, 1997             Decided:   January 15, 1998


Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carlos Gomez, Appellant Pro Se. Benjamin H. White, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Gomez appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court.     United
States v. Gomez, Nos. CR-85-98; CA-95-213-2 (M.D.N.C. Jan. 22,

1997).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2